After trial in the County Court, Suffolk County, appellant was convicted of the crime of robbery in the first degree. During the trial he testified that he had been previously convicted of counterfeiting, in a Federal court. No information under section 1943 of the Penal Law was filed. Appellant was sentenced as a second offender under section 1941 of the Penal Law and was given an additional sentence under section 1944 of the Penal Law. The judgment was affirmed by this court and by the Court of Appeals (People V. Campiglia, 258 App. Div. 916, affd. 287 N. Y. 723). On the present application appellant seeks to vacate his sentence on the grounds (1) that the crime of which he was convicted in the Federal court would not constitute a felony if committed within this State; and (2) that the failure to proceed in accordance with section 1943 of the Penal Law was a denial of due process. In the County Court the application was denied. Order affirmed.. No opinion. Nolan, P. J., Adel, MacCrate, Beldoek and Murphy, JJ., concur.